Citation Nr: 1147388	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 15, 1976, to July 20, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided a VCAA notice including as to these matters in March 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has also held that Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

In this case, the Veteran testified that he was informed by an examiner at his service enlistment examination in 1976 that he was unfit for service because of a back disorder, but that he was allowed to enter service after the examiner spoke with a master sergeant.  He stated he hurt his back during active service carrying heavy equipment and that he was released from active service after he complained of back problems and having been subjected to verbal abuse by his sergeant.  He denied having had any accident or specific back injury prior to service and stated that he was first made aware of a back problem during his enlistment examination when he was informed that his spine was out of alignment.  He testified that medical records and employment physical examination records dated in the years after his separation from active service were unavailable.  He reported that he had experienced episodes of intractable back pain and locking after service and that he first sought medical treatment in the 1980's.  He stated that none of his medical care providers had related his back problems to service.  In support of his claim the Veteran's sister submitted a statement asserting that he had always had severe back problems and that he should not have been accepted for active service.

Service treatment records include an October 1975 report of medical history on which the Veteran denied any history of recurrent back pain.  An October 1975 enlistment examination revealed a normal clinical evaluation of the spine.  The report includes handwritten notes indicating further specialist "G.T.T. + Psych + ENT" examinations were required.  The report indicates that the Veteran was found to be qualified for enlistment as a result of reexamination on November 11, 1976.  Subsequent service treatment records are negative for complaint, treatment, or diagnosis of a back disorder.  Service records show the Veteran received punishment for disobedience of a lawful order in refusing to participate in incentive training.  Records show he was separated by aptitude board action and that a medical review on July 20, 1976, revealed no incapacitating mental and/or physical defects.  

Private medical records were obtained in support of the Veteran's claim including a July 2002 hospital report which noted the Veteran had a history of low back pain that started in 1991.  Studies dated in May 1999 and May 2001 revealed multilevel degenerative changes to the lumbar spine.  

The Board notes that at his personal hearing before the Board in April 2011 the Veteran first reported that he had been receiving Social Security Administration (SSA) disability benefits since 2001.  He reported that he had received an SSA examination and found to be disabled because of his back.  Although the Veteran did not indicate whether or not the records associated with his SSA claim included any opinion as to the etiology of his back disability, the possibility exist that relevant evidence may be included in those records.  See Quartuccio, 16 Vet. App. at 187-88.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

2.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


